IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 18, 2008
                                No. 07-40711
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ELISEO GARCIA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:-06-CR-522-11


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Eliseo Garcia has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Garcia has filed a response.
      The record is insufficiently developed to allow consideration, at this time,
of Garcia’s claims of ineffective assistance of counsel. Such claims, generally,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40711

“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations”. United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Garcia’s response discloses no nonfrivolous issue for
appeal.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED; counsel
is excused from further responsibilities herein; and the appeal is DISMISSED.
See 5TH CIR. R. 42.2. Garcia’s motion for the appointment of new counsel is
DENIED.




                                        2